Citation Nr: 1453061	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  00-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2 . Entitlement to nonservice-connected pension benefits, to include basic eligibility.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran had a period of service from November 16, 1971, to February 19, 1972, following discharge from a Reserve Officers' Training Corps (ROTC) program, which has been characterized by the National Personnel Records Center (NPRC) as active duty for training (ACDUTRA).  Service records associated with the Veteran's Veterans Benefits Management System (VBMS) electronic claims file show that he attended the United States Army Infantry School at Fort Benning, Georgia, during this time period for the training of Reserve officers appointed from the ROTC.  Following completion of the November 16, 1971, to February 19, 1972, period of service, the Veteran enlisted in the United States Army Reserve and thereafter served additional verified and unverified periods of Reserve service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in August 2000, January 2001, and May 2003. In the August 2000 rating decision, the RO denied a claim of entitlement to service connection for a cervical spine disorder.  In the January 2001 rating decision, the RO denied a claim of eligibility for nonservice-connected pension.  The Board remanded these two claims in July 2003. 

In a May 2007 decision, the Board, in part, denied these claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 memorandum decision, the Court vacated the Board's decision and remanded the matter for further proceedings.  Judgment was subsequently promulgated by the Court in December 2008. 

Subsequently, in August 2009, the Board remanded the case to the RO for further development. When the case was returned to the Board, it denied the claims on appeal in a January 2011 decision.  The Veteran again appealed to the Court. In an April 2012 memorandum decision, the Court vacated the Board's January 2011 decision and remanded the matters on appeal for further proceedings consistent with its decision.  The Court's mandate issued in April 2012.

In February 2013, the Board, in part, remanded the matters on appeal consistent with the Court's April 2012 Order.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.  

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

1.  The Veteran's preexisting cervical spine disability was aggravated beyond its natural progression during a period of ACDUTRA from November 16, 1971, to February 19, 1972.

2.  As a result of the Veteran being awarded service connection for a cervical spine disorder during a 90-day period of ACDUTRA, active wartime service is established and the service requirements for nonservice-connected are met.  


CONCLUSIONS OF LAW

1.  A cervical spine disability had its onset during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24); 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2014). 

2.  The service criteria for basic eligibility for VA pension benefits are met.  38 U.S.C.A. §§ 101 (33), 1521, 5303A (West 2002 and Supp. 2013); 38 C.F.R. 
§§ 3.2(i), 3.3, 3.12a (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

With respect to the Veteran's claim for service connection for a cervical spine disability, the Board is granting that claim in full, as discussed below.  Thus, any error related to VA's duty to notify and/or assist on that claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the Board is granting entitlement to basic eligibility for nonservice-connected pension benefits , and remanding the underlying claim to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).





II. Analysis

A. Service Connection Claim-Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability.  He maintains that his preexisting cervical spine disability was aggravated by having worn steel helmets during a period of ACDUTRA from November 16, 1971, to February 19, 1972.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law." 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2014). The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014).

Thus, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Regarding periods of regular active duty, service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  The chronic disease must have manifested to a degree of 10 percent or more within a specified period of time after separation from service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease, such as arthritis, has manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Veterans who serve on regular active duty are entitled to several additional presumptions to assist them in substantiating their service connection claims, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves within a specified time after separation from service (listed above).  38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, the presumptions are potentially not applicable in cases involving claims for service connection based on periods of ACDUTRA.

The presumption of sound condition does not apply to an appellant whose claim is based on a period of ACDUTRA who has not previously established veteran status. Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  However, if veteran status has been established based on a prior period of active duty service, the presumption of soundness does apply to subsequent periods of ACDUTRA if the Veteran was examined upon entrance into the subsequent period of ACDUTRA.  See id. at 45. Where a claim is based on a period of ACDUTRA the presumption of aggravation is not applicable.  Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In the analysis below, the Board will resolving all reasonable doubt in the Veteran's favor and award service connection for a cervical spine disability. 

Initially, the Board notes that a pre-existing cervical spine disorder was noted at the time of the Veteran's entry into his November 1971 to February 1972 period of ACDUTRA.  Specifically, his spine was found to be abnormal on his November 1971 entry into active duty examination due to chronic pain in the cervical region.  Although the examination itself occurred seven (7) days after his November 16 entry date, it was the first examination for this period.  In short, it was his entry/enlistment examination, and, as such, it does constitute "noted on entry" for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Moreover, on an earlier June 1970 Report of Medical History - before his official November 16 entry date-he reported a 1-1/2 year history of headache, dizziness, and neck pain, with a diagnosis of muscle contraction. 

After having initially determined that the Veteran had a preexisting cervical spine disability prior to entrance onto ACDUTRA in November 1971, the Board must next address whether this disability was aggravated beyond its normal progression therein.  The Veteran's service treatment records show that he was referred for a specialty examination to evaluate his symptoms of recurrent headaches, posteriorly, and tenderness in the back of head and upper back in December 1971.  The examining clinician noted that his symptoms had been "aggravated" by having worn a steel helmet.  The examining clinician entered an impression of chronic torticollis with tension headaches, rule-out associated cervical pathology.  In January 1972, the Veteran was placed on a profile and was instructed not to wear a steel helmet for 90 days.  Additional records note a history of trauma eight (8) years previously, and that X-rays of the cervical spine were normal.  A February 1972 service discharge examination report reflects that his cervical spine was evaluated as "normal." It was also noted that cervical traction treatments had helped to relieve some of the muscle tension in the neck and back.  

In view of several post-service VA and private medical opinions of record that addressed the question of whether the Veteran's preexisting cervical spine disability had been permanently aggravated beyond its normal progression during his period of ACDUTRA from November 1971 to February 1972, which were either inadequate or inconclusive, the Board remanded the claim for an opinion in its February 2013 remand directives.  A VA examiner physically examined the Veteran's cervical spine and provide an opinion in February 2014.  After a physical evaluation of the Veteran and review of the favorable and unfavorable opinions of record, specifically a favorable August 2012 opinion, prepared by M. B., M. D., a private neurosurgeon, the February 2014 VA examiner concluded that the Veteran's cervical degenerative joint disease had clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner reasoned that although the Veteran did not have a neck condition that had limited his function prior to military service, that wearing a helmet, and perhaps other activities during service, was associated with multiple medical evaluations and treatments.  Thus, given this sequence of events, the most likely scenario was that the course of his neck condition was worsened beyond its normal progression by military service.  (See February 2014 report, received and uploaded to the Veteran's VBMS electronic claims file on February 24, 2014 at pg. 3). 

In his opinion, the February 2014 VA examiner indicated that he agreed with an August 2012 opinion, provided by Dr. M. B.  In that August 2012 opinion, Dr. M. B. maintained that wearing a helmet and other activities during military service were likely to have aggravated the Veteran's neck condition beyond its normal course; that injury prior to military service and genetic factors might have also have played a role in the his degenerative joint disease and that symptom-free-periods, such as the Veteran's discharge from ACDUTRA in 1972 until his initial complaint of cervical spine problems in the 1990s (See June 1997 VA orthopedic examination report), did not preclude the role of injury or mechanical stress in modifying the course of his condition later in life.  The February 2014 VA examiner bolstered his opinion with reference to a medical treatise, "Curr Sports Med Rep." 2002 Feb;1(1) :47-51).   Id.

The Board finds the February 2014 VA examiner's opinion to be of high probative value because it is consistent with the evidence of record, namely the Veteran's service treatment records, reflecting that he that had sought treatment for, and had been placed on a physical profile for associated cervical pathology.  It is also supported by an addendum report, prepared by M. B., M. D. in June 2013.  (See June 2013 report, dated and signed by M. B., M. D., received and uploaded to the Veteran's VBMS electronic claims file on August 20, 2013 at pg. 4).  In his June 2013 addendum report, Dr. M. B. clarified his August 2012 opinion and stated that there was no difference in his previous report of the Veteran having worn a steel helmet for four (4) months, as opposed to in-service evidence of three (3) months, because both periods were relatively short.  Dr. M. B. also noted his deficiencies in his August 2012 report of not having noted that the Veteran had undergone cervical traction treatment to relieve his muscle tension during service and an absence of cervical spine abnormalities on his February 1972 service discharge examination report.  Yet, Dr. M. B. steadfastly maintained that despite these omissions, it did not change his overall opinion that it was at least as likely as not that one of the reasons for the Veteran's degenerative disease of the cervical spine (in addition to an injury to the neck at the age of 13 and possible underlying genetic predisposition to degenerative disease of the spine) was from him having worn a steel helmet during his active military duty in the early 1970s.  Id. 

The opinion provided by the February 2014 VA examiner, as well as Dr. M. B.'s June 2013 addendum report, are consistent with the evidence of record, namely the Veteran's service treatment records, and were provided with certainty and supported with medical reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  It is true there are some flaws in all three opinions.  Such was highlighted by the AOJ in its March 2014 supplemental statement of the case.  However, as the evidence is at least in equipoise, and in resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a cervical spine disability  is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

B. Pension Claim-Basic Eligibility 

In light of the award of service connection for a cervical spine disability in the decision above, the Board finds that the Veteran meets the basic service eligibility requirements for a VA nonservice-connected disability pension. 

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b). 

A veteran meets the service requirements of that section if he served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The Vietnam era is a period of war.  38 U.S.C.A. § 101(11). 

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 C.F.R. § 3.6(a). 

Effective January 1, 1997, the term "Vietnam era" means the following: (1) the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period, and (2) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

The Board finds the November 1971 to February 1972 period was ACDUTRA.  The NPRC has certified this period as ACDUTRA.  A September 2005 memorandum from a military records specialist outlined the steps the NPRC took to make this determination, and the findings therein support the conclusion that it was ACDUTRA.  Moreover, a copy of the Veteran's October 1971 orders for this period identify him as reporting for ACDUTRA.  (See service personnel record, dated in October 1971, uploaded to the Veteran's VBMS electronic claims file on July 19, 2006 at pg. 10).  

For the reasons detailed above, the Board has concluded that the Veteran is entitled to a grant of service connection for a cervical spine disability.  Because the Board has determined that he has been service connected for a cervical spine disability stemming from his November 1971 to February 1972 period of ACDUTRA, that service is now considered "active military, naval, or air service" as defined by the regulations.  The Veteran's period of ACDUTRA being "active wartime service" qualifies qualify him for nonservice-connected pension benefits.  For these reasons, the Board concludes that the Veteran has met the basic eligibility requirements for nonservice-connected pension.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).


ORDER

Service connection for a cervical spine disability is granted. 

The Veteran meets the basic service eligibility requirements for a VA nonservice-connected disability pension; to this extent only, the appeal is granted. 


REMAND

A claim for a permanent and total disability rating for non-service-connected disability pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2) , 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

Although the Veteran meets the basic service eligibility requirements for a nonservice-connected pension, he has not been afforded a VA examination to assess his disabilities and determine whether he is permanently and totally disabled for pension purposes. In addition, the Court has observed that a Veteran's income is an essential element in a claim for nonservice-connected pension benefits and that it must specifically be considered.  Vargas-Gonzalez, 12 Vet. App. at 328.  Therefore, the issue of entitlement to nonservice-connected pension benefits must be remanded to the RO for further development.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he is permanently and totally disabled for pension purposes. The Veteran's VBMS electronic claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 
   
The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability. Any diagnosed disorder must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  In doing so, the examiner should specifically indicate the nature, extent, severity and limitations imposed by the Veteran's cervical spine disability.
   
 The examiner should describe what types of employment activities are limited because of the disorders and whether sedentary employment is feasible. A complete rationale should be given for all opinions and conclusions expressed.
   
2.  Ask the Veteran to submit relevant earnings information pertinent to the claim.
    
3.  Then, readjudicate the issue of entitlement to nonservice-connected pension benefits.  If the benefit sought remains denied, furnish the Veteran and his attorney with a Supplemental Statement of the Case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


